UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7643



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY D. HAWKS,

                                             Defendant - Appellant.



                              No. 00-7721



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY D. HAWKS,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
94-206-S, CA-00-3386-S)


Submitted:   April 27, 2001                  Decided:   May 17, 2001
Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony D. Hawks, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Anthony D. Hawks appeals the district court’s orders dismiss-

ing his motion to amend his 28 U.S.C.A. § 2255 (West Supp. 2000)

motion and denying his motion to reconsider.   We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we deny Hawks’ motion to proceed on appeal in

forma pauperis, deny a certificate of appealability and dismiss the

appeals on the reasoning of the district court.   United States v.

Hawks, Nos. CR-94-206-S; CA-00-3386-S (D. Md. Oct. 27 & Nov. 15,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2